DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/18/2021.
Applicant's election with traverse of Group I, Species 1a in the reply filed on 01/18/2021 is acknowledged.  The traversal is on the ground(s) that it is not a search burden.  This is not found persuasive because the different inventive concepts require different search strings and search strategies and contain divergent material.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 14 is objected to because of the following informalities:  the claim recites "comprises a mineral oil as carrier component" without previous recitation of "a carrier component" in the claim tree. For clarity, please correct to "comprises a mineral oil as .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US20160211496 in view of Wayne et al., (US20130216887), hereinafter Wayne, and Hartmann et al., (US20160226042,  hereinafter Hartmann.
Regarding Claim 1, Hwang discloses a motor vehicle battery module “10” (Hwang [0005]) having the following features:
a.	The battery module “10” comprises multiple individual batteries “16” (Hwang [0017]) each of which has at least one housing (Hwang Fig. 4, each battery “16” has a housing) and at least one galvanic cell disposed within the housing, since the batteries are secondary batteries (Hwang [0017]), an example of a galvanic cell, 
b.	the battery module “10” comprises a fixing frame “22”, “24” which fixes the secondary batteries (Hwang [0018], see also Fig. 4) reading on a joining device, by means of which the individual batteries “16” are assembled to form a battery module “10” that can be handled as a whole,
c.	the battery module has on its outside a protection layer “30” (Hwang [0016]) wrapping the battery assembly “10” (Hwang [0016]) thus reading on surrounding at least sections of the battery module, that comprises a wax (Hwang [0015]). The Examiner notes the claim requires the protective layer to be spray-applied, which is a product by process limitation. Patentability of product claims is based on the structure of the claimed product. Because the “spray-applied” protective layer does not provide any additional structure beyond a layer, it does not provide any additional patentable distinctiveness to the claim. Thus, since Hwang discloses a protective layer surrounding the battery module, the limitation is met.
Hwang does disclose wherein vehicle batteries require high energy supply (Hwang [0004]). However, Hwang does not explicitly disclose wherein the battery module has an energy content of at least 5kWh or (d.) wherein the protection layer includes a wax incorporated into a matrix of a binder.
In a similar field of endeavor as it pertains to thermal protection systems for vehicle batteries (Wayne [0002]), Wayne teaches a vehicle battery module that maximizes the energy storage capacity to be at least 100 kWh (Wayne [0030]), which falls within the claimed range of at least 5kWh. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to maximize the energy content of the battery of Hwang such that it exceeds the claimed range of at least 5 kWh, in order to provide an adequate supply for a vehicle battery. 
In a similar field of endeavor as it pertains to thermal protective layers for battery assemblies (Hartmann [0007]), Hartmann teaches a similar coating material comprising a polymer binder matrix incorporating a phase change material (Hartmann [0111]), such as a wax (Hartmann [0131]) into the matrix. Hartmann teaches that such a matrix format can have improved physical properties than wax alone (Hartmann [0237]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the wax of Hwang into a polymer binder matrix in order to increase the physical properties of the protective coating layer, and the skilled artisan would have a reasonable expectation that the wax would still be able to perform as a protection layer as desired.
Regarding Claim 2, Hwang discloses all of the claim limitations as set forth above. Hwang further teaches wherein 
the joining device “22”, “24” (Hwang [0018], see also Fig. 4) comprises an outer housing “22”, “24” that completely surrounds the individual batteries (Hwang Fig. 4) and
the protective layer has been applied to the outside of the outer housing “22”, “24” and at least predominantly covers this outside surface (Hwang Fig. 3), since protection layer “30” covers the whole battery assembly (Hwang [0015]).
Regarding Claim 14, Hwang discloses all of the claim limitations as set forth above. Hwang further discloses wherein the protective layer “30” (Hwang [0016]) comprises a spray material, wherein the spray material includes a wax (Hwang [0015]), that is solid at room temperature and melts at elevated temperature (Hwang [0015]) that preferably has a phase change point of 46-90°C (Hwang 
Hartmann further teaches wherein the coating can be applied by a number of suitable application methods including spray coating (Hartmann [0314]), thus reading on a spray material. Hartmann further teaches a list of suitable phase change materials including paraffin wax (Hartmann [0133]) having a solidification point in the range of -5.5 to 61.4 °C (Hartmann [0133], see also table).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the wax of Hwang to include a paraffin wax as taught by Hartmann in order to ensure the phase change material has a suitable melting temperature and is expected to be able to suitably absorb heat during a phase change.   
Regarding Claim 15, Hwang discloses all of the claim limitations as set forth above. Hwang is silent regarding the binder matrix. 
Hartmann teaches a polymer binder matrix incorporating a phase change material (Hartmann [0045]), such as a paraffin hydrocarbon wax (Hartmann [0131]) into the matrix. Hartmann teaches that such a matrix format can have improved physical properties than wax alone (Hartmann [0237]), and further the coating may be applied by a number of suitable application methods including spray coating (Hartmann [0314]), in which the binder forms, after solidification (curing) (Hartmann [0246]), a polymer matrix incorporating the phase change material (Hartmann [0045]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the wax of Hwang into a polymer binder matrix in order to increase the physical properties of the protective coating layer, and the skilled artisan would have a reasonable expectation that the wax would still be able to perform as a protection layer as desired.
Regarding Claim 16
Hartmann further discloses wherein the binder of the polymer matrix (Hartmann [0045]) is crosslinkable by oxidation (Hartmann [0247]) or UV radiation (Hartmann [0247]). Hartmann discloses wherein the crosslinked configuration is desirable to control elastomeric properties (Hartmann [0101]), since the crosslinked portion create entanglements that create a certain degree of fixation in the polymer matrix (Hartmann [0240], [0244]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the thermal phase change material coating of Hwang to include a crosslinkable binder as taught by Hartmann in order to control the elastomeric properties of the finished polymer. 
Regarding Claim 17, Hwang discloses all of the claim limitations as set forth above. Hwang is silent regarding a mineral oil as a carrier component.
Hartmann further teaches wherein using a solvent that thins out the coating material that can polymerize into a PCM itself (Hartmann [0312]), which reads on a carrier component since it thins out the coating material for easy application, and further teaches that examples of phase change materials include paraffinic hydrocarbons, and oils (Hartmann [0131]) which the skilled artisan understands is the same as a mineral oil. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the coating of Hwang to further include a paraffinic hydrocarbon oil as a solvent as taught by Hartmann in order to reduce the viscosity of the coating material while providing additional PCM capability.
Regarding Claim 18, Hwang discloses all of the claim limitations as set forth above. Hwang is silent regarding the binder.
Hartmann further teaches wherein the binder is solidified by way of reactive curing, to form the binder matrix, no solvent needs to be driven out (Hartmann [0311], [0312]), and thus is free of solvents that have to be removed in the solidification of the layer-forming components.
Regarding Claim 19, Hwang discloses all of the claim limitations as set forth above. Hwang is silent regarding the viscosity of the coating material.
Hartmann further teaches wherein it is important to control the viscosity of the spray material in order to balance sufficient gap fill/reduction of air spaces for good thermal conductivity while maintaining the structural stability of the material (Hartmann [0236]) and further that polymer molecular weight also impacts viscosity, that is higher molecular weight leads to low viscosity (no flow) (Hartmann [0242]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the viscosity of the coating material as taught by Hartmann such that it falls within the claimed range of 80 to 240 mPas at 23°C in order to balance good thermal conductivity with structural stability. See also MPEP 2144.05 (II)(B), since the viscosity of the coating material is a result-effective variable.  
Regarding Claim 20, Hwang discloses all of the claim limitations as set forth above. Hwang further teaches wherein the coating material is designed to isolate the battery assembly from the external environment (Hwang [0009]), but allows for the leads to be exposed (Hwang [0009]), and furthermore wax phase change material (Hwang [0015]) is not electrically conductive. 
Regarding Claim 21, Hwang discloses all of the claim limitations as set forth above. Hwang is silent regarding the thickness of the coating layer. 
Hartmann further teaches wherein the coating thickness can be adjusted for the specific application, and that a higher heat generating can use a larger thickness (Hartmann [0107]) in order to have adequate heat absorbing capacity, but also notes that minimizing the thickness helps save space in the battery pack (Hartmann [0318]).
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the coating thickness as taught by Hartmann such that it falls within the claimed range of between 5 and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722